oO CO ~ N

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00158-TLN-KJN Document 4 Filed 02/14/20 Page 1 of 4

Mark Aussieker
8830 Olive Ranch Lane

Fair Oaks, CA 95628 Fy] L E
Phone: 916-705-8006
14 |

aussieker] @gmail.com

 

in pro per
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
,MARK AUSSIEKER Case 2:20-CV-00158-TLN-KIN
Plaintiff,
Vv. NOTICE OF VOLUNTARY DISMISSAL
OF THIS ENTIRE CASE
VISIONARY INVESTORS INC, BRYAN
ARTURO RIVEROS CESAR
.Defendant.

 

 

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: I am the Plaintiff in
this matter and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(), We voluntarily dismiss:
(X)THE ENTIRE CASE

Such dismissal shall be with prejudice, Each side to bear its own costs and fees.

Dated: fff A

MARK AUSSIEKER

 
~~ OD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00158-TLN-KJN Document 4 Filed 02/14/20 Page 2 of 4

CERTIFICATE OF SERVICE

Filed by mail with United States District Court Z| { Z| 20, with a copy sent to:

apne to:
Steffanie Stelnick, Esq.
Law Offices of Steffanie Stelnick
23890 Copperhill Dr. Suite 405

Valencia, CA 91354

A...

Z, je/2e

 
Case 2:20-cv-00158-TLN-KJN Document 4 Filed 02/14/20 Page 3 of 4

RETURN OF SERVIC

UNITED STATES DISTRICT COURT
District of California

Case Number: 2:20-CV-00158-
TLN-KJN

Plaintiff:
MARK AUSSIEKER

vs.

Defendant:
VISIONARY INVESTORS INC., et al

For:

MARK AUSSIEKER

8830 OLIVE RANCH LANE
FAIR OAKS, CA 95628

Received by Cal Process Servers on the 22nd day of January, 2020 at 1:44 pm to be served on
VISIONARY INVESTORS INC, 1044 PLAZA SERENA, ONTARIO, CA 91762.

|, MANDALE GRIFFIN, do hereby affirm that on the 31st day of January, 2020 at 9:00 am, I:

PERSONALLY served by delivering a true copy of the SUMMONS IN A CIVIL ACTION; COMPLAINT;
CIVIL COVER SHEET; EXHIBIT A, with the date and hour of service endorsed thereon by me, to:
BRYAN ARTURO RIVEROS CESAR at the address of: 1044 PLAZA SERENA, ONTARIO, CA 91762,
and informed said person of the contents therein, in compliance with state statutes.

Service Fee Items:
Routine Process Service $65.00
Total $65.00

| declare under penalty of perjury under the laws of the state of California that the foregoing is true and

correct.

MANDALE GRIFFIN~
1585

Cal Process Servers
14271 Jeffrey Road, #308
Irvine, CA 92620

(949) 295-8028

Our Job Serial Number: RSC-2020000145

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8. 1g
Case 2:20-cv-00158-TLN-KJN Document 4 Filed 02/14/20 Page 4 of 4

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of California

 

Case Number: 2:20-CV-00158-
TLN-KJN

Plaintiff:
MARK AUSSIEKER

vs.

Defendant:
VISIONARY INVESTORS INC., et al

For:

MARK AUSSIEKER

8830 OLIVE RANCH LANE
FAIR OAKS, CA 95628

Received by Cal Process Servers on the 22nd day of January, 2020 at 1:44 pm to be served on
BRYAN ARTURO RIVEROS CESAR, 1044 PLAZA SERENA, ONTARIO, CA 91762.

|, MANDALE GRIFFIN, do hereby affirm that on the 31st day of January, 2020 at 9:00 am, I:

PERSONALLY served by delivering a true copy of the SUMMONS IN A CIVIL ACTION; COMPLAINT;
CIVIL COVER SHEET; EXHIBIT A, with the date and hour of service endorsed thereon by me, to:
BRYAN ARTURO RIVEROS CESAR at the address of: 1044 PLAZA SERENA, ONTARIO, CA 91762,
and informed said person of the contents therein, in compliance with state statutes.

Service Fee Items:
Additional Defendant at same address $35.00
Total $35.00

| declare under penalty of perjury under the laws of the state of California that the foregoing is true and

/ Mahan Ake

MANDALE GRIFFIN (7
1585

Cal Process Servers
14271 Jeffrey Road, #308
Irvine, CA 92620 .

(949) 295-8028

Our Job Serial Number: RSC-2020000146

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
